Citation Nr: 0911794	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  04-35 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for a cervical spine 
disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to 
February 1986.

Service connection was established for lumbosacral strain 
with degenerative changes by a November 1986 rating decision.  
A subsequent May 1998 rating decision established service 
connection for residuals of a neck injury, with disc 
herniation at C3-4 and disc protrusion at C5-6.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the claims.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in July 2006.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

In April 2007, the Board remanded this case for additional 
evidentiary development, and it has now been returned to the 
Board for further appellate consideration.  However, for the 
reasons expressed below, the Board must once again remand 
this case for additional development.  Accordingly, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In April 2007, the Board concluded that additional evidence 
was required in order to comply with the duty to assist.  
Specifically, the Board observed that the Veteran testified 
at his July 2006 hearing that he had undergone back surgery 
in February 2006 at a VA facility, and had follow-up 
treatment subsequent to the surgery.  As there were no 
medical records on file since August 2004, this indicated 
that there was relevant evidence in existence that was not on 
file.  The Board further observed that this purported 
surgery, as well as the Veteran's testimony, indicated that 
the service-connected low back and cervical spine disorders 
had possibly increased in severity since the last 
examinations of December 2003.  Accordingly, this case was 
remanded to obtain records from all medical care providers 
who had treated the Veteran for his service-connected low 
back and cervical spine disorders since August 2004, and, in 
particular, follow-up on the Veteran's account of back 
surgery in February 2006.  He was also to be accorded new VA 
examination(s) to evaluate the current nature and severity of 
his back and cervical spine disorders.

In conjunction with the Board's remand directives, the 
Veteran was accorded new examination in October 2008, and 
additional medical records were obtained from the Northport 
VA Medical Center (VAMC) dated from 2004 to 2008.  Further, 
the Veteran himself appears to have submitted a copy of his 
February 2006 surgical report.  He also reported in a June 
2007 statement that his treatment had been through the VAMCs 
in Northport and Manhattan, and that the back surgery 
occurred at the Manhattan facility.  Nevertheless, no records 
appear to have been formally requested from the Manhattan 
VAMC.  Moreover, the Veteran's accredited representative 
asserted in a March 2009 statement that the case must be 
remanded again to obtain records from the Manhattan VAMC, 
particularly as that is where the February 2006 back surgery 
occurred.

The Board concurs with the representative that additional 
remand is required in this case.  As detailed above, the 
Board emphasized the Veteran's account of February 2006 back 
surgery and follow-up treatment at a VA facility as the basis 
for its remand in April 2007.  Although the surgical report 
itself is on file, it does not appear any additional records 
were requested from the pertinent facility.  Since the 
surgery was performed at the Manhattan VAMC, it is quite 
possible that follow-up treatment was conducted there as 
well.  Consequently, it does not appear that the remand 
directives have been completed.  The United States Court of 
Appeals for Veterans Claims (Court) has held that "a remand 
by ... the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  We hold further that a remand by ... the Board imposes 
upon the Secretary of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the remand."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

The Board further notes that even if there were no prior 
remand in this case, the Veteran has identified outstanding 
VA medical records that are not on file.  VA has a duty to 
obtain records of relevant medical treatment or examination 
of the claimant at VA health care facilities if the claimant 
furnishes information sufficient to locate these records.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).  Although 
he did provide a copy of the February 2006 surgical report, 
it is not certain that these are the only relevant records 
regarding the low back and cervical spine disorders at the 
Manhattan VAMC, to include the surgery itself.

In view of the foregoing, the Board concludes that the case 
must once again be remanded to obtain medical records from 
the Manhattan VAMC for the period since August 2004, 
particularly any report of the February 2006 back surgery and 
follow-up treatment.

The Board also observes that during the pendency of this case 
the Court promulgated a decision in the case of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which outlined the 
information that must be provided to a claimant in the 
context of an increased rating claim.  As a remand is already 
required in this case, the Board concludes that the Veteran 
should be provided with this requisite notice.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  Please send the Veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an increased 
rating, as outlined by the holding of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  Please request medical records 
concerning the Veteran for his service-
connected low back and cervical spine 
disorders from the Manhattan VAMC since 
August 2004, and any other VA medical 
facility which might have these records.  
In particular, please obtain any records 
of the February 2006 back surgery and 
follow-up treatment that may be on file 
at this facility.

3.  After completing the above and any 
additional development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the record.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC) which addresses all of the evidence obtain since the 
last SSOC in December 2008, and provided an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

